          Case 2:18-cv-00131-JCM-PAL Document 17 Filed 10/15/18 Page 1 of 4




1    DAVID J. VAN HAVERMAAT (Cal. Bar No. 175761)
     Email: vanhavermaatd@sec.gov
2
     Attorneys for Plaintiff
3    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
4    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
5    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
6    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
7
                           UNITED STATES DISTRICT COURT
8
                                 DISTRICT OF NEVADA
9
10
11
12   SECURITIES AND EXCHANGE                      Case No. 2:18-cv-00131-JCM-PAL
     COMMISSION,
13                                                MOTION TO WITHDRAW AS
                  Plaintiff,                      COUNSEL OF RECORD
14
            vs.
15
     QUICKSILVER STOCK TRANSFER,
16   LLC and ALAN SHINDERMAN,
17                Defendants.
18
19
20
21
22
23
24
25
26
27
28
          Case 2:18-cv-00131-JCM-PAL Document 17 Filed 10/15/18 Page 2 of 4




1          Plaintiff Securities and Exchange Commission (“SEC”) hereby moves that
2    Spencer E. Bendell and Melissia Buckhalter-Honore be removed from the docket
3    as counsel of record for the SEC. David J. Van Havermaat will remain as counsel
4    of record for the SEC.
5
6    Dated: October 15, 2018                   Respectfully submitted,
7
8                                              /s/ David J. Van Havermaat
9                                              David J. Van Havermaat
                                               Attorney for Plaintiff
10                                             Securities and Exchange Commission
11
12
13         IT IS SO ORDERED.
14
15   DATED: October 17, 2018
                                          HON. PEGGY A. LEEN
16
                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
          Case 2:18-cv-00131-JCM-PAL Document 17 Filed 10/15/18 Page 3 of 4




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On October 15, 2018, I caused to be served the document entitled MOTION TO
     WITHDRAW AS COUNSEL OF RECORD on all the parties to this action
6    addressed as stated on the attached service list:
7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
8    familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
9    the same day in the ordinary course of business.
10         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
11   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
12
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
14
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15   office of the addressee as stated on the attached service list.
16   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
18
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19   the electronic mail address as stated on the attached service list.
20   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
21   the CM/ECF system.
22   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25
26   Date: October 15, 2018                     /s/ David J. Van Havermaat
                                                David J. Van Havermaat
27
28

                                                  2
     Case 2:18-cv-00131-JCM-PAL Document 17 Filed 10/15/18 Page 4 of 4




1       SEC v. Quicksilver Stock Transfer LLC and Alan Shinderman
              United States District Court – District of Nevada
2                    Case No. 2:18-cv-00131-JCM-PAL
3
                               SERVICE LIST
4
5          Barney C. Ales, Esq.
           P.O. Box 20563
6          Las Vegas, NV 89112
           Email: attorneyales@gmail.com
7          Attorney for Defendants Quicksilver Stock Transfer, LLC, and Alan
           Shinderman
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        3
